Order entered January 30, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01456-CV

                           SLOAN CREEK II, L.L.C., Appellant

                                              V.

          TEXAS DEPARTMENT OF TRANSPORTATION, ET AL., Appellees

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-3356-2008

                                          ORDER
       We GRANT the January 29, 2015 unopposed motion of appellee, the State of Texas, for

an extension of time to file a brief. Appellee shall file its brief by MARCH 11, 2015. We

caution appellee that no further extension of time will be granted in this accelerated appeal

absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE